Citation Nr: 0206582	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-10 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether the rating decision of November 1968, was clearly 
and unmistakably erroneous in not granting service connection 
for bilateral venous insufficiency.

2.  The propriety of the initial grant of service connection 
for venous insufficiency, left lower extremity, currently 
evaluated as 30 percent disabling effective March 12, 1997, 
and 40 percent disabling effective January 12, 1998.

3. The propriety of the initial grant of service connection 
for venous insufficiency, right lower extremity, currently 
evaluated as 30 percent disabling effective March 12, 1997, 
and 40 percent disabling effective January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
venous insufficiency bilaterally for the lower extremities, 
with a 10 percent disabling rating effective March 12, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. In a November 1968 rating decision, the RO granted service 
connection for a scar, laparotomy, repair, for a laceration 
of the inferior vena cava and resection of the jejunum. 

3. The November 1968 rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record.

4. The veteran's bilateral venous insufficiency, lower 
extremities, is manifested as no more disabling than 
persistent edema, eczema and persistent ulceration.


CONCLUSIONS OF LAW

1. The November 1968 rating decision that granted service 
connection for scar, laparotomy, repair, for a laceration of 
the inferior vena cava and resection of the jejunum is final. 
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 66 Fed. 
Reg. 50,318-19 (Oct. 3, 2001) (to be codified as amended at 
38 C.F.R. § 20.302); 38 C.F.R. § 20.1103 (2001).

2. The November 1968 rating decision that granted service 
connection for scar, laparotomy, repair, for a laceration of 
the inferior vena cava and resection of the jejunum was not 
clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 (West 
1991); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.104, 
3.105(a) (2001).

3. Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 60 percent disability evaluation for left 
lower extremity venous insufficiency have been met as of 
March 12, 1997. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.400, 4.1-4.16, 4.104, Diagnostic Codes 7120-7121 
(2001); 38 C.F.R. § 4.104, Diagnostic Codes 7120-7121 (1997).

4. Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 60 percent disability evaluation for right 
lower extremity venous insufficiency have been met as of 
March 12, 1997. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.400, 4.1-4.16, 4.104, Diagnostic Codes 7120-7121 
(2001); 38 C.F.R. § 4.104, Diagnostic Codes 7120-7121 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, during the pendency of the appeal, the President 
signed into law legislation that eliminates the requirement 
of submitting a well-grounded claim and enhances VA's duties 
to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001)).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it considered the veteran's claim pursuant to the VCAA.  
However, as explained below, the RO took action that is 
consistent with the notification and assistance provisions of 
the VCAA, and thereafter readjudicated the veteran's claim. 
The Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA informed the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in rating decisions in January 1998 and December 1999, 
letters notifying the veteran of those decisions, a statement 
of the case issued in June 1998, and supplemental statements 
of the case issued in July 1999, December 1999, and September 
2000, the RO notified the veteran of regulations pertinent to 
his claims, informed the veteran of the reasons for which his 
claims had been denied, and of the evidence needed to 
substantiate his claims.  The RO also provided him an 
opportunity to submit additional evidence and argument in 
support of his claims. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including 
service medical records, service personnel records, and 
private medical records. The veteran also provided testimony 
before the undersigned Board member in December 2001. The 
veteran was sent a VCAA letter in March 2001, giving him the 
opportunity to present additional argument and evidence in 
support of his claims. No additional evidence was received. 
The Board is not aware of, any other outstanding evidence 
that needs to be obtained in support of the veteran's claim.  

The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claims 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, further development to comply 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).

I. Clear and unmistakable error (CUE) claim

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error. See 38 C.F.R. § 3.105(a) 
(2001). The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test. First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied. Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made." Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error. "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable." 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell 
at 313). The Court has defined clear and unmistakable error 
as administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992). 
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error. See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). The Court has also 
held that the failure to fulfill the duty to assist does not 
constitute clear and unmistakable error. See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44. Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

Historically, in the veteran's April 1968 Application for 
Compensation or Pension, he claimed as the nature of his 
sickness, diseases or injuries for which his claim was made, 
to be 'shrapnel - abdomen and both arms'. In a November 1968 
rating decision the veteran was granted service connection 
for a scar, laparotomy, repair, laceration inferior vena cava 
and resection jejunum, evaluated as 10 percent disabling from 
July 1968.  The lacerated inferior vena cava was included in 
the evaluation.  It was also noted that the aforementioned 
was ligated.  The rating decision was based on an August 1968 
VA examination which found that there was no distention of 
the abdominal and thigh veins which would be indicative of 
venous circulation disturbance.

In a June 1969 letter addressed to the RO, the veteran 
indicated that when he retired from the Marine Corps, it was 
because of "the perforation of the subrenal inferior vena 
cava and the subsequent ligature below the renal veins." He 
further stated that because of this, he wished to enter an 
appeal.  The RO responded in a letter dated July 1969. The RO 
restated the claims for which service connection had been 
granted in the November 1968 decision.  They further 
indicated that "since the above conditions were claimed by 
[the veteran] and service connection was granted", they were 
not accepting the letter as a notice of appeal absent a 
cognizable issue. 38 U.S.C.A. § 7105(d)(1). That 
determination basically said that there could not be an 
appeal of a grant of benefits which was clearly correct.  
Moreover, the venous insufficiency did not exist at that time 
although its later development was of course due to the 
shrapnel wounds.

In a statement received from the veteran's representative on 
March 12, 1997, an informal claim for service connected 
disabilities was filed.   A rating decision dated January 
1998 granted service connection for venous insufficiency of 
the lower extremities bilaterally, and assigned a 10 percent 
evaluation effective March 12, 1997, the date of claim.  The 
veteran filed a notice of disagreement in March 1998, in 
which he indicated that service connection should have been 
granted from the date of discharge from service in July 1968. 
The representative argued that the RO was aware of the 
veteran's circulatory disturbance at the time of the May 1968 
rating decision.  In the June 1998 Statement of the Case 
(SOC), the RO noted that the May 1968 rating decision was 
completed for vocational rehabilitation purposes only and 
that the veteran's circulatory condition was formally rated 
by the November 1968 rating decision.

The Board has carefully considered the applicable law and the 
evidence of record at the time of the November 1968 rating 
decision, and finds that the veteran's contention regarding 
the assignment of clear and unmistakable error is without 
merit.  The veteran's principal contention relative to the 
November 1968 rating decision is that the RO failed to grant 
separating ratings for bilateral venous insufficiency.  

The RO was then apparently proceeding upon the regulatory 
instruction relative to the "Avoidance of Pyramiding," 
specifying that the evaluation of the same disability under 
various diagnoses was to be avoided. Significantly, it was 
not until 1993 that the then long-standing proscription on 
"pyramiding" was modified by judicial precedent. See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993); See also 
Esteban v. Brown, 6 Vet. App. 259, 261- 262 (1994). Moreover, 
to the extent that the veteran argues that the Court's 
decisions mandates a finding of clear and unmistakable error, 
by the RO's failing to assign separate disability 
evaluations, the precedent that has since established these 
requirements was not in existence in November 1968 and does 
not therefore avail him. Berger, 10 Vet. App. at 169.

Thus, the Board finds that there was no clear and 
unmistakable error with respect to application of statutory 
or regulatory provisions. The veteran has not met the 
relevant burden, and, therefore, the November 1968 rating 
decision did not involve clear and unmistakable error and is 
final.

II. The propriety of the initial grant of service connection 
for venous insufficiency, right and left lower extremity, 
currently evaluated as 30 percent disabling effective March 
12, 1997, and 40 percent disabling effective January 12, 
1998.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for bilateral venous insufficiency.  As such, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In a January 1998 rating decision, the veteran was granted 
service connection for venous insufficiency, left and right 
lower extremity, and 10 percent ratings were assigned from 
March 12, 1997.  The veteran disagreed with the 10 percent 
ratings and initiated this appeal.  In a December 1999 rating 
decision, the evaluation for venous insufficiency, left and 
right lower extremity were both increased to 30 percent 
disabling effective March 12, 1997, and 40 percent disabling 
effective January 12, 1998.   As the veteran has not 
expressed any desire to limit his appeal to a specific 
disability rating, the issues remains in appellate status. AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity. See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities. Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, in cases such as 
this one where the veteran has continuously pursued his 
appeal of an initial rating, consideration must also be given 
to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time based on the fact found, a practice known as 
"staged" ratings, is warranted. Fenderson, supra.

The criteria for evaluating cardiovascular disorders was 
amended, effective from January 12, 1998, during the pendency 
of this claim. See 62 FR 65207-65244 (Dec. 11, 1997). The 
Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran. If the amendment is more favorable, 
the Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. In the event that it is determined 
that the prior version is more favorable, then the Board 
should apply the former provision to periods both before and 
after the effective date of the regulatory change. Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then- 
existing rating criteria. See VAOPGCPREC 3-2000 (April 10, 
1999).

The veteran's venous insufficiency of the left and right 
lower extremity has been evaluated using 38 C.F.R. § 4.104, 
Diagnostic Code 7121. Prior to January 12, 1998, the criteria 
in Diagnostic Code 7121 for evaluating phlebitis or 
thrombophlebitis was as follows: a 30 percent evaluation was 
assigned when there was evidence of persistent swelling of 
the leg or thigh increased on standing or walking one or two 
hours readily relieved by recumbency, and moderate 
discoloration, pigmentation or cyanosis; a 60 percent 
evaluation was assigned when there was evidence of persistent 
swelling subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation, cyanosis, eczema or 
ulceration; and, a 100 percent evaluation was assigned when 
there was evidence of massive board-like swelling with severe 
and constant pain at rest. See 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (1997).

Prior to January 12, 1998, the criteria in Diagnostic Code 
7120 for evaluating varicose veins was as follows: a 30 
percent evaluation was assigned for moderately severe 
bilateral varicose veins involving superficial veins above 
and below the knee with varicosities of the long saphenous 
ranging in size from one to two centimeters in diameter with 
symptoms of pain or cramping on exertion and no involvement 
of the deep circulation; a 50 percent evaluation was assigned 
for severe bilateral varicose veins involving superficial 
veins above and below the knee with involvement of the long 
saphenous rating over two centimeters in diameter, marked 
distortion and sacculation with edema and episodes of 
ulceration and no involvement of the deep circulation; and, a 
60 percent evaluation was assigned for pronounced bilateral 
varicose veins with secondary involvement of the deep 
circulation as demonstrated by Trendelenburg's and Perthe's 
tests, ulceration and pigmentation. See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The criteria in effect on and since January 12, 1998, for 
both varicose veins and post-phlebitic syndrome under 
Diagnostic Codes 7120 and 7121, respectively, were changed to 
evaluate the disease as a whole, with each extremity 
separately evaluated and combined using 38 C.F.R. §§ 4.25 and 
4.26, if applicable. 

The current criteria currently outlined in Diagnostic Codes 
7120 and 7121 are the mirror image of each other and provide 
for evaluating the cardiovascular disorders of varicose veins 
and post-phlebitic syndrome as follows: a 40 percent 
evaluation is assigned when there is evidence of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration; a 60 percent evaluation is assigned 
when there is evidence of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and, a 100 percent evaluation is assigned when 
there is evidence of massive board-like edema with constant 
pain at rest. See 38 C.F.R. § 4.104, Diagnostic Codes 7120 
and 7121 (2001).

The pertinent medical evidence is as follows. Private medical 
records from Dr. W.E.R. dated between November 1992 and 
September 1996 reflect that the veteran complained of 
bleeding of the left heel. In June 1993, he was diagnosed 
with early cellulitis of the left leg. An entry dated January 
1994 reveals that the veteran had venous insufficiency to 
both legs secondary to the injury in service with loss of the 
vena cava. An August 1999 statement indicated that the 
veteran suffered from marked edema and varicosities. A 
November 2001 statement, submitted at the hearing and for 
which the veteran waived RO consideration pursuant to 
38 C.F.R. § 20.1304(c), stated that the veteran had 
persistent swelling, and ongoing problems with spontaneous 
bleeding from multiple varicosities, multiple venous  
ulcerations of the lower extremities, and chronic discomfort. 

Records from William Beaumont Hospital dated between August 
1990 and May 1997 reveal that the veteran was hospitalized 
several times for swelling of the legs, bleeding, 
discoloration, and ulcers. At various times, the veteran was 
diagnosed with deep vein thrombosis, cellulitis, and in May 
1997, bleeding varicose veins. 

A letter from Dr. J. R. P., dated October 1997 indicated that 
the veteran had been under his treatment for varicose veins 
and was currently undergoing injection sclerotherapy.  A VA 
opinion from the Chief of the Vascular Section dated December 
1997, found that the veteran suffered from mild to moderate 
deep venous insufficiency which was definitely related to 
this inferior venae cava injury and ligation. 

The veteran presented testimony before the undersigned Board 
member at a Travel Board hearing in December 2001.  He 
testified to the following: that he had difficulty walking; 
he suffered from discoloration, eczema all the time, and 
spontaneous bleeding of the left leg; and that he wears 
support stockings.

Given the evidence as outlined above and using the rating 
criteria in effect prior to January 12, 1998, the Board finds 
that the 30 percent evaluation assigned for the veteran's 
venous insufficiency of the left and right lower extremity 
prior to January 12, 1998, does not accurately reflect the 
level of impairment. Specifically, there were findings of 
swelling, eczema, and ulceration to warrant a 60 percent 
rating. A 100 percent raging is not warranted unless there is 
massive board-like swelling, with severe and constant pain at 
rest.  Accordingly, the veteran's request for an initial 
disability evaluation in excess of 30 percent prior to 
January 12, 1998, for venous insufficiency of the right and 
left lower extremity, is hereby granted. A 60 percent 
evaluation is assigned effective March 12, 1997, the date of 
claim, for venous insufficiency of the left and right lower 
extremity. 38 C.F.R. § 3.400.

As of January 12, 1998, the Board also finds that the veteran 
meets the criteria for a 60 percent evaluation under the 
current version of both Diagnostic Codes 7120 and 7121. See 
38 C.F.R. § 4.104, Diagnostic Codes 7120 and 7121 (2001). The 
medical evidence dated in August 1999 and November 2001, 
taken in conjunction with the veteran's testimony, reveals 
the presence of edema, eczema, ulceration, venous stasis, and 
spontaneous bleeding.  While, a 60 percent evaluation is 
warranted, there is no evidence of board-like edema to 
warrant the assignment of a 100 percent disability 
evaluation. Accordingly, the Board concludes that a 60 
percent disability evaluation is warranted for the veteran's 
venous insufficiency of the left and right lower extremities, 
as of January 12, 1998.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's venous insufficiency of the 
left and right lower extremities and their effects on the 
veteran's earning capacity and ordinary activity have been 
considered. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. The Board 
has also considered the severity of the veteran's venous 
insufficiency of the left and right lower extremities during 
the entire period from the initial assignment of a 10 percent 
rating to the present time.  See Fenderson, supra.  In 
conclusion, the current medical evidence, as previously 
discussed, is consistent with no more than 60 percent 
disabling for venous insufficiency of the left and right 
lower extremities.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The veteran has not submitted evidence showing that his 
service-connected venous insufficiency of the left and right 
lower extremities has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation. As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001). See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDERS

The claim that the rating decision of November 1968, was 
clearly and unmistakably erroneous in not granting service 
connection for bilateral venous insufficiency, is denied.

The schedular criteria having been met, a 60 percent 
disability rating is warranted for venous insufficiency, left 
lower extremity, effective for the entire rating period.

The schedular criteria having been met, a 60 percent 
disability rating is warranted for venous insufficiency, 
right lower extremity, effective for the entire rating 
period.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

